0DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 03/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable subject matter 
Based on the foregoing reasons, Claims 1-15 filed 06/17/2021, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method for video encoding/decoding to derive a modified transform coefficients based on an inverse reduced secondary transform (RST) using a present transform kernel matrix and deriving residual samples for a target block based on an inverse primary transform for the modified transform confidents.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
wherein the deriving the modified transform coefficients derive the modified transform coefficients of the top-left 4x4 region, the top-right 4x4 region and the bottom-left 4x4 region of the 8x8 region by applying the transform kernel matrix to the transform coefficients of the top-left 4x4 region of the 8x8 region of the target block, 

wherein a matrix operation between the transform kernel matrix and the transform coefficients of the top-left 4x4 region is (48 x 16 matrix) * (16 x 1 transform coefficient vector).
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Chong (US 20150264403 A1) teaches the encoding/ decoding device determine a reduced transform coefficient matrix, wherein the reduced transform coefficient matrix comprises an inner region of zero or non-zero values of the same inner region of a full transform coefficient matrix and an outer region of zero values, wherein the reduced transform coefficient matrix and the full transform coefficient matrix have the same size. But is silent on wherein the deriving the modified transform coefficients derive the modified transform coefficients of the top-left 4x4 region, the top-right 4x4 region and the bottom-left 4x4 region of the 8x8 region by applying the transform kernel matrix to the transform coefficients of the top-left 4x4 region of the 8x8 region of the target block, wherein the transform kernel matrix is a 48 x 16 matrix, and wherein a matrix operation between the transform kernel matrix and the transform

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486